Case 2:19-cv-08141-GW-AGR Document 1 Filed 09/19/19 Page 1 of 10 Page ID #:1



 1   RUSS AUGUST & KABAT
 2
     Brian D. Ledahl (CA SB No. 186579)
     Paul A. Kroeger (CA SB No. 229074)
 3   Neil A. Rubin (CA SB No. 250761)
 4   Jacob R. Buczko (CA SB No. 269408)
     Minna Y. Chan (CA SB No. 305941)
 5   RUSS AUGUST & KABAT
 6   12424 Wilshire Boulevard 12th Floor
     Los Angeles, California 90025
 7   Telephone: 310-826-7474
 8   Facsimile: 310-826-6991
     bledahl@raklaw.com
 9   prkoeger@raklaw.com
10   nrubin@raklaw.com
     jbuczko@raklaw.com
11   mchan@raklaw.com
12   Attorneys for Plaintiff Document Security Systems, Inc.
13
                         IN THE UNITED STATES DISTRICT COURT
14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                  SOUTHERN DIVISION
15

16
     DOCUMENT SECURITY SYSTEMS,                 Case. No. 2:19-cv-08141
17   INC.,
                                                COMPLAINT FOR PATENT
18                        Plaintiff,            INFRINGEMENT
19                v.
                                                JURY TRIAL DEMANDED
20   CREE, INC.,
21                         Defendant.
22

23

24

25

26
27

28
     COMPLAINT FOR PATENT INFRINGEMENT                                    Case No. 2:19-cv-08141
                                               1
Case 2:19-cv-08141-GW-AGR Document 1 Filed 09/19/19 Page 2 of 10 Page ID #:2



 1          This is an action for patent infringement arising under the Patent Laws of the
 2   United States of America, 35 U.S.C. § 1 et seq. in which Document Security Systems,
 3   Inc. (“DSS” or “Plaintiff”) makes the following allegations against Defendant Cree, Inc.
 4   (“Cree” or “Defendant”).
 5                                             PARTIES
 6          1. Document Security Systems, Inc. is a publicly-traded New York corporation.
 7   Founded in 1984, DSS is a global leader in brand protection, digital security solutions
 8   and anti-counterfeiting technologies.
 9          2. In November 2016, DSS acquired a portfolio of patents covering technologies
10   used in Light-Emitting Diode (“LED”) lighting products, including the patents-in-suit.
11   The patents in this portfolio were originally assigned to Agilent Technologies, Inc.
12   and/or the successors of its LED business.
13          3. On information and belief, Cree, Inc. is a North Carolina corporation with its
14   principal place of business at 4600 Silicon Drive, Durham, North Carolina 27703-8475.
15   Defendant Cree, Inc. can be served through its registered agent, CT Corporation
16   System, 818 W 7th St. Suite 930, Los Angeles, CA 90017.
17                                 JURISDICTION AND VENUE
18          4. This action arises under the patent laws of the United States, Title 35 of the
19   United States Code. Accordingly, this Court has subject matter jurisdiction under 28
20   U.S.C. §§ 1331 and 1338(a).
21          5. This Court has personal jurisdiction over Defendant in this action because,
22   among other reasons, Defendant has committed acts within the Central District of
23   California giving rise to this action and has established minimum contacts with the
24   forum state of California.           Defendant directly and/or through subsidiaries or
25   intermediaries (including distributors, retailers, and others), has committed and
26   continues to commit acts of infringement in this District by, among other things,
27   making, using, importing, offering for sale, and/or selling products and/or services that
28   infringe the patents-in-suit. Thus, Defendant purposefully availed itself of the benefits
      COMPLAINT FOR PATENT INFRINGEMENT                                       Case No. 2:19-cv-08141
                                                   1
Case 2:19-cv-08141-GW-AGR Document 1 Filed 09/19/19 Page 3 of 10 Page ID #:3



 1   of doing business in the State of California and the exercise of jurisdiction over
 2   Defendant would not offend traditional notions of fair play and substantial justice. Cree
 3   is registered to do business in the State of California, and has an office and regular and
 4   established place of business at 340 Storke Road, Goleta, California 93117.
 5          6. Venue is proper in this District under 28 U.S.C. §§ 1391 (b)-(c) and 1400(b)
 6   because Defendant has a regular and established place of business in this District and
 7   has committed acts of patent infringement in this District. Defendant, for example, has
 8   a regular and established place of business at 340 Storke Road, Goleta, California
 9   93117.
10                                        BACKGROUND
11          7. DSS is the owner by assignment of United States Patent No. 6,784,460 (the
12   “’460 Patent”) entitled “Chip shaping for clip-chip light emitting diode.” The ‘460
13   Patent was duly and legally issued by the United States Patent and Trademark Office
14   on August 31, 2004. A true and correct copy of the ’460 Patent is included as Exhibit
15   A.
16          8. DSS owns all rights, title, and interest in and to the ’460 Patent, including all
17   rights to sue and recover for past and future infringement.
18                                           COUNT I
19                          INFRINGEMENT OF THE ’460 PATENT
20          9.     DSS references and incorporates by reference paragraphs 1 through 8 of
21   this Complaint.
22          10.    On information and belief, Defendant makes, uses, offers for sale, sells,
23   and/or imports in the United States products and/or services that infringe various claims
24   of the ’460 Patent, and continues to do so. By way of illustrative example, Defendant’s
25   infringing products include without limitation, all versions and variations, including
26   predecessor and successor models, of its “Direct Attach” LEDs, including but not
27   limited to Defendant’s DA1000, DA2432 and products including those LEDs as well
28   as Defendant’s XLamp XB-D, XLamp XQ-B, XLamp XQ-D, XLamp XT-E, XLamp
      COMPLAINT FOR PATENT INFRINGEMENT                                         Case No. 2:19-cv-08141
                                                  2
Case 2:19-cv-08141-GW-AGR Document 1 Filed 09/19/19 Page 4 of 10 Page ID #:4



 1   MM-R2, and XLamp M-G2 products. Defendant’s infringing products also include
 2   products, e.g., light bulbs, displays, packaged LEDs and fixtures that contain at least
 3   one infringing LED product. Defendant’s infringing products are collectively referred
 4   to hereinafter as “Accused Instrumentalities.”
 5         11.    On information and belief, Defendant has directly infringed and continues
 6   to directly infringe the ’460 Patent by, among other things, making, using, offering for
 7   sale, selling, and/or importing the Accused Instrumentalities. On information and
 8   belief, such products and/or services are covered by one or more claims of the Patent’s
 9   including at least claims1 because they contain each element of those claims.
10         12.    As an illustrative example, Defendant make, imports, sells and offers to
11   sell its Direct Attach LED products. For example, Defendant’s DA2432 LED infringes,
12   for example, Claim 1 of the ‘460 patent because it is a semiconductor light-emitting
13   diode of flip-chip design, comprising a light emitting region including a negatively
14   doped layer, a positively doped layer, and an active p-n junction layer between said
15   negatively       doped        layer   and        said   positively    doped           layer:
16

17

18

19

20

21

22

23

24

25

26
27

28
     COMPLAINT FOR PATENT INFRINGEMENT                                       Case No. 2:19-cv-08141
                                                 3
Case 2:19-cv-08141-GW-AGR Document 1 Filed 09/19/19 Page 5 of 10 Page ID #:5



 1          13.    Defendant’s DA2432 also includes a transparent substrate overlying said
 2   light-emitting region:
 3

 4

 5

 6

 7

 8
 9

10

11          14.    Defendant’s DA2432 includes a substrate having a pyramidal shape so that
12   said substrate has cross-sectional area that decreases with distance from said junction
13   and wherein lateral extent of said substrate is bound by lateral extent of a doped layer
14   nearest to the transparent layer. As shown below, the p-n junction layer of the flip chip
15   is towards the bottom of the LED and the substrate lies above it. The substrate has less
16   cross-section area as the section moves upwards, and the substrate does not extend
17   laterally beyond any other layers:
18

19

20

21

22

23

24

25

26
27

28
      COMPLAINT FOR PATENT INFRINGEMENT                                       Case No. 2:19-cv-08141
                                                4
Case 2:19-cv-08141-GW-AGR Document 1 Filed 09/19/19 Page 6 of 10 Page ID #:6



 1          15.    Defendant’s DA2432 includes ohmic contacts, i.e. anode and cathode
 2   contacts, for forward biasing said junction layer so that at least most of the light is
 3   emitted from the junction layer into the surrounding environment is emitted through
 4   said substrate. Shown below are the contacts lying below the junction layer and the
 5   light emitting pattern of the product. In addition, the product has reflective layers that
 6   (“mirror”) that also send most of the light through the substrate at the top of the product:
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
      COMPLAINT FOR PATENT INFRINGEMENT                                          Case No. 2:19-cv-08141
                                                  5
Case 2:19-cv-08141-GW-AGR Document 1 Filed 09/19/19 Page 7 of 10 Page ID #:7



 1          16.    By making, using, offering for sale, selling, and/or importing the Accused
 2   Instrumentalities infringing the ’460 Patent, Defendant has injured DSS and is liable to
 3   DSS for infringement of the ’460 Patent pursuant to 35 U.S.C. § 271(a) directly and/or
 4   under the doctrine of equivalents.
 5          17.    In addition, Defendant is actively inducing others, such as its affiliates,
 6   customers, and end users of Accused Instrumentalities, services based thereupon, and
 7   related products and/or processes, to directly infringe—and/or to combine outside of
 8   the United States in a manner that would infringe if such combination occurred within
 9   the United States—each and every claim limitation, including without limitation claim
10   1 of the ’460 Patent, in violation of 35 U.S.C. §§ 271(b) and/or 271(f).               Upon
11   information and belief, Defendant’s customers and/or end users have directly infringed
12   and are directly infringing—and/or combining outside of the United States in a manner
13   that would infringe if such combination occurred within the United States—each and
14   every claim limitation, including without limitation claim 1 of the ’460 Patent.
15   Defendant has had actual knowledge of the ’460 Patent at least as of service of this
16   Complaint. Defendant is knowingly inducing its customers and/or end users to directly
17   infringe—and/or to combine outside of the United States in a manner that would
18   infringe if such combination occurred within the United States—the ’460 Patent, with
19   the specific intent to encourage such infringement, and knowing that the induced acts
20   constitute patent infringement.      Defendant’s inducement includes, for example,
21   providing technical guides, product data sheets, demonstrations, software and hardware
22   specifications, installation guides, and other forms of support that induce its customers
23   and/or end users to directly infringe—and/or to combine outside of the United States in
24   a manner that would infringe if such combination occurred within the United States—
25   the ’460 Patent. The Accused Instrumentalities are designed in such a way that when
26   they are used for their intended purpose, the user infringes the ’460 Patent. Defendant
27   knows and intends that customers that purchase the Accused Instrumentalities will use
28   those products for their intended purpose.
      COMPLAINT FOR PATENT INFRINGEMENT                                       Case No. 2:19-cv-08141
                                                  6
Case 2:19-cv-08141-GW-AGR Document 1 Filed 09/19/19 Page 8 of 10 Page ID #:8



 1          18.    Defendant also specifically intends its customers infringe the ‘460 Patent
 2   through importing and use of the Accused Instrumentalities through trade show
 3   presentations, customer visits, direct customer contacts and application guides.
 4   Defendant also specifically intends its customers to infringe the ‘460 Patent through
 5   selling Accused Instrumentalities overseas with the specific intent that the customer
 6   import, offer to sell, and/or sell the Accused Instrumentalities in the United States in
 7   order to develop and serve the United States market for Defendant’s LED products,
 8   either alone or used in products such as packaged LEDs, bulbs, displays and/or fixtures.
 9   Such customers include Defendant’s LED distributors, consumer products companies
10   and retailers that serve the United States market.       See http://www.cree.com/led-
11   components/where-to-buy, naming Arrow Americas, Avnet, Digi-Key, Mouser
12   Electronics, and WPG Americas as United States “Distributor[s].”
13          19.    Defendant has been aware of the ’460 Patent and of its infringement no
14   later than its issue date of August 31, 2004, when during the prosecution of Defendant’s
15   U.S. Patent Application No. 10/836,743, the patent examiner cited the patent
16   application leading to the ‘460 patent to Cree. The ‘460 patent was then cited, both by
17   Cree and the patent examiner, during prosecution of at least 8 different Cree U.S. Patent
18   Applications up to 2015. Since that date, Defendant has failed to investigate and remedy
19   its infringement of the ‘460 Patent and thus willfully and egregiously continues to
20   infringe the ‘460 Patent. On information and belief, Defendant continues to offer
21   infringing products without having modified or altered those products in a manner that
22   would not infringe the ‘460 patent. Defendant, at the very least, has been egregiously
23   and willfully blind to infringement of the ‘460 Patent. Defendant actively induces and
24   encourages customers to make, use, sell, offer to sell and/or import the Accused
25   Instrumentalities with knowledge that these acts constitute infringement of the ‘640
26   Patent, with the purpose of, inter alia, developing and serving the United States market
27   for Defendant’s LED products and consumer devices that include Defendant’s products.
28
      COMPLAINT FOR PATENT INFRINGEMENT                                       Case No. 2:19-cv-08141
                                                 7
Case 2:19-cv-08141-GW-AGR Document 1 Filed 09/19/19 Page 9 of 10 Page ID #:9



 1          20.    As a result of Defendant’s infringement of the ’460 Patent, DSS has
 2   suffered monetary damages in an amount adequate to compensate for Defendant’s
 3   infringement, but in no event less than a reasonable royalty for the use made of the
 4   invention by Defendant, together with interest and costs as fixed by the Court.
 5                                        PRAYER FOR RELIEF
 6          Plaintiff respectfully requests the following relief from this Court:
 7          A.     A judgment that Defendant has infringed one or more claims of the ’460
 8   Patent;
 9          B.     A judgment and order requiring Defendant to pay DSS its damages, costs,
10   expenses, and prejudgment and post-judgment interest for Defendant’s acts of
11   infringement in accordance with 35 U.S.C. § 284;
12          C.     A judgment and order requiring Defendant to provide accountings and to
13   pay supplemental damages to DSS, including, without limitation, prejudgment and
14   post-judgment interest;
15          D.     A judgment and order finding that this is an exceptional case within the
16   meaning of 35 U.S.C. § 285 and awarding to DSS its reasonable attorneys’ fees against
17   Defendant; and
18          E.     Any and all other relief to which DSS may show itself to be entitled.
19                                   JURY TRIAL DEMANDED
20          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, DSS requests a trial
21   by jury of any issues so triable by right.
22

23    Dated: September 19, 2019                By: /s/ Brian Ledahl
24

25

26
27

28
      COMPLAINT FOR PATENT INFRINGEMENT                                         Case No. 2:19-cv-08141
                                                   8
Case 2:19-cv-08141-GW-AGR Document 1 Filed 09/19/19 Page 10 of 10 Page ID #:10



                                           RUSS AUGUST & KABAT
 1                                         Brian D. Ledahl (CA SB No. 186579)
 2                                         Paul A. Kroeger (CA SB No. 229074)
                                           Neil A. Rubin (CA SB No. 250761)
 3                                         Jacob R. Buczko (CA SB No. 269408)
 4                                         Minna Y. Chan (CA SB No. 305941)
                                           RUSS AUGUST & KABAT
 5
                                           12424 Wilshire Boulevard 12th Floor
 6                                         Los Angeles, California 90025
                                           Telephone: 310-826-7474
 7
                                           Facsimile: 310-826-6991
 8                                         E-mail: bledahl@raklaw.com
                                           Email: pkroeger@raklaw.com
 9
                                           E-mail: nrubin@raklaw.com
10                                         E-mail: jbuczko@raklaw.com
                                           Email: mchan@raklaw.com
11

12                                         Attorneys for Plaintiff,
                                           Document Security Systems, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     COMPLAINT FOR PATENT INFRINGEMENT                               Case No. 2:19-cv-08141
                                          9
